         Case 1:20-cv-03162-DLC Document 34 Filed 05/15/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 ALEXANDRA UCHENIK, individually and on :
 behalf of all others similarly          :
 situated,                               :               20cv3162 (DLC)
                                         :
                          Plaintiff,     :                    ORDER
                -v-                      :
                                         :
 MCGRAW HILL, LLC, PEARSON EDUCATION,    :
 INC., CENGAGE LEARNING, INC., and       :
 EDUCATIONAL PUBLISHERS ENFORCEMENT      :
 GROUP,                                  :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on April 22, 2020.           On April 30,

Martha Barabas filed a motion to intervene, representing that

she previously filed a similar case in the District of New

Jersey and seeking to transfer this action to that district

under 28 U.S.C. § 1404.       See Complaint, Barabas v. Barnes &

Noble College Booksellers, LLC, No. 20cv2442 (D.N.J. Mar. 5,

2020).    On May 11, the motion to intervene was opposed by both

plaintiff and defendants.        Barabas filed her reply on May 14.

     On May 7, defendants filed a motion with the Judicial Panel

on Multidistrict Litigation (JPML) seeking the transfer of this

case -- and seven other purportedly related cases, including

Barabas -- to the District of Delaware, pursuant to 28 U.S.C. §

1407.    Briefing on the motion before the JPML is due to be fully
      Case 1:20-cv-03162-DLC Document 34 Filed 05/15/20 Page 2 of 3



submitted on June 4.    See Inclusive Access Course Materials

Antitrust Litigation, MDL No. 2946 (J.P.M.L. May 7, 2020).            A

hearing on the JPML motion will likely be scheduled for July.

    Plaintiff and defendants argue that the Court should wait

to decide the motion to intervene until after the JPML has

resolved defendants’ motion to transfer.       The JPML has

“repeatedly . . . noted that where a reasonable prospect exists

that the resolution of a Section 1404 motion or motions could

eliminate the multidistrict character of a litigation, transfer

under Section 1404 is preferable to Section 1407

centralization.”   In re Hudson’s Bay Co. Customer Data Sec.

Breach Litig., 326 F. Supp. 3d 1372, 1373 (J.P.M.L. 2018)

(citation omitted).    Nonetheless, Section 1407 centralization

may be a more efficient use of judicial resources when there are

contested transfer motions in multiple districts.         See In re

Zetia (Ezetimibe) Antitrust Litig., 325 F. Supp. 3d 1369, 1371 &

n.3 (J.P.M.L. 2018).    In deciding whether to stay a case, a

court must consider the “particular facts before it and the

extent to which such a stay would work a hardship, inequity, or

injustice to a party, the public or the court.”        Louis Vuitton

Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012).

    Here, the parties differ over which of three judicial

districts should handle this case.      Defendants favor the

District of Delaware; proposed intervenor favors the District of


                                    2
         Case 1:20-cv-03162-DLC Document 34 Filed 05/15/20 Page 3 of 3



New Jersey; and plaintiff favors the Southern District of New

York.    Barabas, and other related cases pending in the District

of New Jersey, have been stayed pending the JPML decision.               See

Order Staying Case, Barabas, No. 20cv2442 (D.N.J. May 11, 2020).

Under the circumstances, the JPML is best positioned to evaluate

in the first instance whether consolidation into an MDL is

appropriate.     Accordingly, it is hereby

    ORDERED that proceedings in this case are stayed pending

the JPML decision.

    IT IS FURTHER ORDERED that the parties shall submit a

status letter by August 14, 2020.

Dated:       New York, New York
             May 15, 2020


                                           ____________________________
                                                   DENISE COTE
                                           United States District Judge




                                       3
